UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4073
ANTWAIN CHISHOLM, a/k/a Puff,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4074
OTIS LAMONT OSBORNE, a/k/a Puchie,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 00-4205
CEDRIC ANTWAIN HARRIS, a/k/a Moo
Moo,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
          for the District of South Carolina, at Rock Hill.
           Joseph F. Anderson, Jr., Chief District Judge.
                          (CR-98-1186-JFA)

                      Submitted: March 23, 2001

                       Decided: May 14, 2001
2                     UNITED STATES v. CHISHOLM
    Before WIDENER, WILKINS, and NIEMEYER, Circuit Judges.



Affirmed in part and dismissed in part by unpublished per curiam
opinion.


                             COUNSEL

Joseph P. Strom, Jr., STROM & YOUNG, L.L.P., Columbia, South
Carolina; Douglas N. Truslow, Columbia, South Carolina; William
M. Duncan, AUSTIN, LEWIS & ROGES, P.A., Columbia, South
Carolina, for Appellants. Marshall Prince, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Antwain Chisholm, Cedric Antwain Harris, and Otis Osborne pled
guilty to possession with intent to distribute cocaine and cocaine base.
Osborne also pled guilty to being a felon in possession of a firearm.
Their appeals have been consolidated on appeal and their attorneys
have jointly filed a single brief under Anders v. California, 386 U.S.
738 (1967), alleging that there are no meritorious issues on appeal but
raising the following issues. Chisholm has filed a pro se supplemental
brief, raising one issue.

  Chisholm’s claim that the district court erred by failing to down-
wardly depart further under U.S. Sentencing Guidelines Manual
("USSG") § 5K1.1 (1998) is foreclosed by this court’s opinion in
                      UNITED STATES v. CHISHOLM                        3
United States v. Bayerle, 898 F.2d 28, 30-31 (4th Cir. 1990). We find
no evidentiary support for Chisholm’s pro se claim that the Govern-
ment breached its plea agreement with him. Accordingly, we affirm
his conviction and sentence.

   We lack jurisdiction to address Harris’ claims on appeal because
he knowingly and voluntarily waived his appellate rights in a valid
plea agreement. United States v. Wessells, 936 F.2d 165, 167-68 (4th
Cir. 1991); United States v. Wiggins, 905 F.2d 51, 53-54 (4th Cir.
1990). Accordingly, we dismiss his appeal.

  Finally, we find no error in the district court’s acceptance of
Osborne’s guilty plea or its calculation of his sentence. Accordingly,
we affirm his conviction and sentence.

   As required by Anders, we have independently reviewed the entire
record and all pertinent documents. We have considered all possible
issues presented by this record and concluded that there are no non-
frivolous grounds for this appeal. Pursuant to the plan adopted by the
Fourth Circuit Judicial Council in implementation of the Criminal
Justice Act of 1964, 18 U.S.C. § 3006A (1994), this court requires
that each counsel inform his client, in writing, of his right to petition
the Supreme Court for further review. If requested by his client to do
so, counsel should prepare a timely petition for writ of certiorari. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                        AFFIRMED IN PART, DISMISSED IN PART